*318ON REHEARING.
Seevers, J.
6sumptioiitiiat notice to redeem was living person, It is insisted in a petition for a rehearing that Miles White was dead at the time the notice referred to in the foregoing opinion was served, and it is claimed that it does not appear that the land was taxed to a living person, and, as no person was m possession, therefore no notice was required. Fuller v. Armstrong, 53 Iowa, 683. The service was by publication in a newspaper. The land was owned by Miles White in liis life-time, and it appears that he died before any notice was required to be served. Rut there is no evidence showing tbat the land was taxed to and the notice served upon the deceased. The presumption must obtain that the land was taxed to and notice served on a living person. Especially must this he so when it appears that the deceased, Miles White, devised to his grandson, Miles White, a large amount ■of lands in Iowa. There is no pretense that the last-named Miles White is now dead. The presumption must obtain that he is living, and that the land was taxed to and the notice served on him.
The petition for rehearing is
Overruled.